Title: To Thomas Jefferson from Joseph Bernard, 1 March 1788
From: Bernard, Joseph
To: Jefferson, Thomas



Monsieur
à Marseille le 1 mars 1788

Je fis Copier les observations météorologiques depuis 1779 jusques à 1786, ainsi que vous L’aviés désiré. Lorsque le Travail fut terminé, j’en prévins M. l’abbé papon. Comme je n’eus point de Réponse sur cet objet, je crus que vous n’étiés plus à paris. J’ai été détrompé par M. Cathalan. Je lui ai remis Tout de suite Les Cayers d’observations de 7 années, et il s’est chargé de vous les faire parvenir. Je vous prie de vouloir bien m’excuser. Ma négligence n’a été qu’apparente, et j’exécuterai Toujours avec empressement Les ordres que vous voudrés me donner.
Je suis occupé de La rédaction d’un travail étendu sur l’histoire naturelle de mon païs. Les objets de Culture Les plus importans seront traités avec Soin et présenteront des vues utiles pour Toutes  Les Con[trées] qui, ayant le même climat que La Provence, seront susceptibles des mêmes productions. Les mémoires sur le figuier, sur l’olivier, sur le câprier, &c., sont sur le point de paroître. Je serois infiniment flatté si vous vouliés permettre que votre. nom honorat la liste de mes Souscripteurs et si vous trouviés ensuite à mes observ[ations] Le Caractère d’utilité que j’ai voulu Leur donner.
Je suis avec un profound Respect Monsieur votre très humble et très obeïssant Serviteur,

Bernard

